DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S. Patent No. 10, 568, 539. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 discloses all the features of claim 43 [see column 17 lines 50-65].

Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S. Patent No. 10, 568, 539. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 discloses all the features of claim 43 [see column 18 lines 45-68].

Claims 43 and 56 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 43 and 56, Kucharczyk et al (US Pat: 7,048,716) disclose a catheter system comprising an elongate flexible catheter [see fig 1]; a first support structure (one of the many support structure 34 as shown in fig 1) mounted on the catheter, the first support structure comprising a first alignment feature (inherently disclosed to receive first coil 10 or any coils 12, 16, 18) and a second alignment feature (inherently disclosed to receive first coil 10 or any coils 12, 16, 18) [see 
Kucharczyk et al disclose a second support structure (the second of the ten support structures 34 shown in fig 1) mounted on the catheter (lumen 4), the second support structure comprising a third alignment feature (inherently disclosed to receive a third coil of the at least ten coils (10, 12, 16, 18) shown in fig 1) and a fourth alignment feature (inherently disclosed to receive a fourth coil of the at least ten coils (10,12,16,18) shown in fig 1) [see fig 1 and column 23 lines 30-33].  Kucharczyk et al disclose multiple coil elements connected in series or in a phased array fashion for simultaneously imaging at multiple locations along a catheter [see column 24 lines 37-40] which meaning a first sensor component (coil) comprising a first portion mated with the first alignment feature and a second portion mated with the third alignment feature (emphasis added).
Kucharczyk et al fail to disclose a support structure mounted on a proximal portion of the elongate flexible catheter such that a proximal surface of the support structure is coupled to a distal surface of the proximal portion of the elongate flexible catheter, wherein the support structure is more rigid than the elongate flexible catheter; a first alignment feature configured to mate with a first sensor component; and a second alignment feature configured to mate with a second sensor component, wherein the first alignment feature and the second alignment feature are offset from and extend parallel to a central longitudinal axis of the support structure and wherein the first alignment feature is configured to fix the first sensor component relative to the second alignment feature in at least one degree of freedom at the support structure.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793